TORRUELLA, Circuit Judge,
concurring.
I join the court’s opinion because our precedent requires us to accept that the disparate sentence Garcia received was not proeedurally or substantively unreasonable in light of the fact that Garcia did not plead guilty and his co-conspirator, Urbina, did. See United States v. Ayala-Vázquez, 751 F.3d 1, 31 (1st Cir.2014); United States v. Alejandro-Montañez, 778 F.3d 352, 357, 360-61 (1st Cir.2015). However, I find it inappropriate and constitutionally suspect for one defendant to receive a longer sentence than his co-conspirator when both engaged in the same conduct. In effect, we are punishing Garcia for exercising his constitutionally guaranteed rights in opting to go to trial. I fear that our continued adherence to this *127belief will only discourage defendants from exercising the rights that we are all entitled to under the Constitution.